Citation Nr: 1221151	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a stomach rash.  

2.  Entitlement to service connection for chronic Type II diabetes mellitus.  

3.  Entitlement to service connection for a chronic lumbosacral spine disorder to include degenerative disc disease and degenerative joint disease.  

4.  Entitlement to service connection for a chronic right shoulder disorder.  

5.  Entitlement to service connection for a chronic right arm disorder.  

6.  Entitlement to service connection for a chronic bilateral lower extremity neurological disorder to include peripheral neuropathy.  

7.  Entitlement to service connection for a chronic skin disorder to include dermatitis and a rash involving the neck, the wrists and the lower extremities.  

8.  Entitlement to service connection for a chronic bowel disorder to include bowel incontinence.  

9.  Entitlement to service connection for a chronic bladder disorder to include bladder incontinence.  

10.  Entitlement to service connection for a chronic ventral hernia.  

11.  Entitlement to an increased evaluation for the Veteran's Barrett's esophagus with gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.  

12.  Entitlement to an increased disability evaluation for the Veteran's appendectomy scar residuals, currently evaluated as 10 percent disabling.  


REPRESENTATION
 
Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Albuquerque, New Mexico, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a stomach rash; denied service connection for major depressive disorder, lumbosacral spine disc disease, bilateral lower extremity neuropathy, a right shoulder disorder, a right arm disorder, dermatitis, a rash involving the neck, the wrist, and the lower extremities, and Type II diabetes mellitus; and denied an increased disability evaluation for the Veteran's Barrett's esophagus with GERD.  In September 2008, the RO denied both service connection for bowel incontinence, bladder incontinence, and a ventral hernia and an increased evaluation for the Veteran's appendectomy scar residuals.  In November 2011, the RO granted service connection for major depressive disorder; assigned a 50 percent evaluation for that disability; and effectuated the award as of March 10, 2004.  In February 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The only issues addressed in this decision are the diabetes, Barrett's esophagus with GERD, and appendectomy scar claims.  The remaining issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In December 2011, the Veteran submitted informal claims of entitlement to service connection for a chronic cervical spine disorder, chronic fibromyalgia, chronic pseudogout, a chronic arthritic disorder, and a chronic colon disorder to include polyps.  In February 2012, the Veteran submitted an informal application to reopen his claim of entitlement to service connection for chronic Type II diabetes mellitus and informal claims of entitlement to both service connection for chronic hemorrhoids and an increased evaluation for his Barrett's esophagus with GERD.  The issues have not been adjudicated by the RO.   Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


FINDING OF FACT

On February 2, 2012, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for chronic Type II diabetes mellitus, an increased evaluation for his Barrett's esophagus with GERD, and an increased evaluation for his appendectomy scar residuals.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of his claim for service connection for chronic Type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2011).  

2.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of his claim for an increased evaluation for his Barrett's esophagus with GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2011).  

3.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of his claim for an increased evaluation for his appendectomy residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2011).  At the February 2, 2012, hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran expressly withdrew his claims of entitlement to service connection for chronic Type II diabetes mellitus and increased evaluations for both his Barrett's esophagus with GERD and his appendectomy scar residuals.  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issues of service connection for chronic Type II diabetes mellitus and increased evaluations for both the Veteran's Barrett's esophagus with GERD and appendectomy scar residuals.  Therefore, they are dismissed.  

In a February 21, 2012, written statement received by the Board on February 29, 2012, the Veteran sought to "reinstate" his claims of entitlement to service connection for chronic Type II diabetes mellitus and an increased evaluation for his Barrett's esophagus with GERD.  As noted above, the Veteran effectively withdrew his claims for service connection for chronic Type II diabetes mellitus and an increased evaluation for his Barrett's esophagus with GERD at the February 2, 2012, hearing before the Board with his accredited representative present.  Once a claim is withdrawn, it ceases to exist.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  The provisions of 38 C.F. R. § 20.204(c) (2011) direct that:  

Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which withdrawal applies.  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  (emphasis added).  

Generally, a substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case (SOC) to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302 (2011).  

Given that the relevant period in which to file a timely substantive appeal as to the issues expired in 2008, the issues may not be "revived."  38 C.F.R. §§ 20.204(c), 20.302 (2011).  Therefore, the Board has construed them as new claims and referred them above to the RO for adjudication.  


ORDER

The issues of the Veteran's entitlement to service connection for chronic Type II diabetes mellitus and increased evaluations for both his Barrett's esophagus with GERD and his appendectomy scar residuals are dismissed.  


REMAND

The primary reason for this remand is that it does not appear that the RO considered all relevant evidence.  Since that evidence was part of the record prior to certification of the appeal to the Board, it is necessary that a supplemental statement of the case (SSOC) be issued.  In November 2011, a SSOC was sent to the Veteran which identified, in part, that the evidence reviewed included the Veteran's VA treatment records (including his "Virtual VA" file) dated from August 2006 to August 2008.  However, the VA records associated with the Veteran's "Virtual VA" file shortly before the SSOC contain voluminous VA treatment records dated between August 2008 and November 2011.  Since this evidence was before the RO prior to certification to the Board, a SSOC must be provided to the Veteran.

Clinical documentation dated after November 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In reviewing the record, the Board observes that the clinical and examination documentation appears to be in conflict as to the nature and etiology of the Veteran's chronic lumbosacral spine, bilateral lower extremity neurologic, bowel, and bladder disabilities.  A November 1999 treatment record from J. K. Ford, M.D., conveys that the Veteran was a teacher and had "back/neck problems from an altercation that happened at school way back in 1994."  Dr. Ford noted that the "lower lumbar spine is clearly industrial."  The report of a July 2004 VA examination for compensation purposes states that the Veteran was diagnosed with bowel incontinence secondary to irritable bowel syndrome.  The report of a March 2005 VA examination for compensation purposes reports that the Veteran had complained of paralysis and bowel incontinence immediately after an inservice spinal Pontocaine injection.  The Veteran was diagnosed with lumbosacral spine degenerative disc disease and degenerative joint disease and "spinal Pontocaine anesthesia resulting in neurologic damage to the cauda equina (distal nerves of the spinal cord)."  The examiner opined that "the Veteran's current complained [of] condition of lumbar spine (neurologic damage) is the result of cauda equina damage caused by spinal Pontocaine anesthesia."  An August 2005, physical evaluation from J. Iqbal, M.D., notes that the Veteran had diabetic peripheral neuropathy of the lower extremities.  The report of a January 2006 VA neurological examination for compensation purposes states that the examiner was unable to opine as to the relationship, if any, between the Veteran's chronic neurological and bowel disabilities and his inservice spinal anesthesia "without resorting to mere speculation."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Furthermore, a July 2004 written statement from G. S. Arizaga, M.D., relates that the Veteran's chronic atopic dermatitis was incurred secondary to his reported inservice "toxic gas exposure."  The Veteran has not been afforded a VA dermatological evaluation which addresses the etiology of the Veteran's chronic skin disability.  Additionally, the report of the July 2004 VA examination for compensation purposes states that the Veteran was diagnosed with a ventral hernia.  No opinion as to the etiology of the ventral hernia was advanced, and, since the Veteran's surgery during service involved the abdomen, such an opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after November 2011.  

2.  Then schedule the Veteran for VA examination(s) to determine the nature and etiology of his chronic lumbosacral spine, bilateral lower extremity, bowel, bladder, skin and ventral hernia disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner(s) should advance opinions addressing the following questions: 

a.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic lumbosacral spine disorder had its onset during active service; is related to the Veteran's appendectomy, associated spinal anesthesia, and post-operative complications; or otherwise originated during active service?  

b.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic bilateral lower extremity neurological disorder had its onset during active service; is related to the Veteran's appendectomy, associated spinal anesthesia, and post-operative complications; or otherwise originated during active service?  

c.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic bowel disorder had its onset during active service; is related to the Veteran's appendectomy, associated spinal anesthesia, and post-operative complications; or otherwise originated during active service?  

d.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic bladder disorder had its onset during active service; is related to the Veteran's appendectomy, associated spinal anesthesia, and post-operative complications; or otherwise originated during active service?  

e.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic ventral hernia had its onset during active service; is related to the Veteran's appendectomy, associated spinal anesthesia, and post-operative complications; or otherwise originated during active service?  

f.  Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic skin disorder had its onset during active service; is related to the claimed toxic gas exposure; or otherwise originated during active service?  

All relevant medical records, including the claims folders, should be made available to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner. 

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


